IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BRANDON WARNER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-1113

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Nancy A. Daniels, Public Defender, Steven Seliger, Assistant Public Defender, L.
Allen Beard, Assistant Public Defender, and Lori A. Willner, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Thomas Duffy, Assistant Attorney General,
and Tayo Popoola, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, KELSEY, and WINOKUR, JJ., CONCUR.